Exhibit 10.1

EXECUTION VERSION

ESCROW AGREEMENT

ESCROW AGREEMENT (the “Agreement”) executed this 25th day of October, 2017
(“Effective Date”), by and among U.S. BANK NATIONAL ASSOCIATION (“Secured
Party”), as Trustee under the Indenture (as defined below); BEACON ESCROW
CORPORATION (“Depositor”), a Delaware corporation and a wholly owned subsidiary
of Beacon Roofing Supply, Inc. (the “Company”); and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as escrow agent (“Escrow Agent”).
Secured Party, Depositor and Escrow Agent are sometimes collectively referred to
herein as the “Parties.”

WHEREAS, this Agreement is being entered into in connection with the Purchase
Agreement (as may be modified, amended or supplemented, the “Purchase
Agreement”), dated as of October 11, 2017, among Depositor, the Company and
Wells Fargo Securities, LLC and Citigroup Global Markets Inc., as the
Representatives (as defined in the Purchase Agreement) of the several Initial
Purchasers named on Exhibit A to the Purchase Agreement (collectively, the
“Initial Purchasers”), and in connection with the indenture dated as of
October 25, 2017 (the “Indenture”), by and between Depositor and Secured Party,
relating to the Notes (as defined below);

WHEREAS, pursuant to the terms of the Purchase Agreement, Depositor is selling
$1,300 million aggregate principal amount of its 4.875% Senior Notes due 2025
(the “Notes”);

WHEREAS, concurrently with the closing of the sale of the Notes, Depositor (or
(in part) the Initial Purchasers, on behalf of Depositor) will deposit into the
Escrow Account (as defined in Section 2 below), as hereinafter provided, the
amount set forth in Section 2(a) below, which together with the Additional
Amounts (as defined in Section 2(b) below) deposited by Depositor (in both
cases, in the form of cash), shall equal an amount sufficient to pay when due
the Escrow Redemption Price (as defined in Section 28 below);

WHEREAS, the Company has entered into a Stock Purchase Agreement, dated as of
August 24, 2017, as amended and supplemented from time to time (including all
exhibits, schedules and attachments thereto, the “Stock Purchase Agreement”),
among the Company, Oldcastle, Inc., a Delaware corporation, and Oldcastle
Distribution, Inc., a Delaware corporation, pursuant to which the Company will
acquire 100% of the outstanding capital stock of Allied Building Products Corp.,
a New Jersey corporation, and Kapalama Kilgos Acquisition Corp., a Delaware
corporation, on the terms and subject to the conditions set forth in the Stock
Purchase Agreement (the “Acquisition”);

WHEREAS, the amounts deposited in the Escrow Account will be used (A) upon
satisfaction of the Escrow Conditions (as defined in Section 28 below), to
finance the Acquisition, to repay certain indebtedness of the Company and to pay
related fees and expenses with any remaining proceeds to be retained by the
Company for general corporate purposes, or (B) if the Escrow Conditions are not
satisfied, to fund the Escrow Redemption Price; and

WHEREAS, Escrow Agent has agreed to accept, hold and disburse, as applicable,
the funds deposited with it and the earnings thereon, if any, in accordance with
the terms of this Agreement.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the promises and of the mutual covenants
contained herein, the Parties hereby agree as follows:

1.    APPOINTMENT OF ESCROW AGENT.    Secured Party and Depositor do hereby
appoint Escrow Agent as escrow agent for the purposes described herein, and
Escrow Agent does hereby accept the appointment as escrow agent and agrees to
act in accordance with the terms and conditions described herein. Escrow Agent
shall have all of the rights, powers, duties and obligations provided herein.

2.     ESCROW FUND.

(a)    Simultaneously with the execution and delivery of this Agreement, (i) the
Initial Purchasers, upon the written request of Depositor (and only upon
satisfaction of all the conditions precedent to closing under the Purchase
Agreement), shall deliver and deposit with Escrow Agent, and Escrow Agent hereby
acknowledges receipt of, the net proceeds from the sale of the Notes, and
(ii) Depositor shall deliver and deposit with Escrow Agent, and Escrow Agent
hereby acknowledges receipt of, (x) an amount in cash that, when taken together
with the amount deposited pursuant to the foregoing clause (i), is equal to
100.0% of the aggregate principal amount of the Notes, plus an amount equal to
the amount of interest that will accrue on the Notes through October 31, 2017,
to be held in escrow by Escrow Agent and distributed pursuant to and strictly in
accordance with the terms and conditions of this Agreement. The amounts
deposited pursuant to this Section 2(a), along with the Additional Amounts (as
defined in Section 2(b) below), shall collectively be referred to herein as the
“Escrowed Property.” Escrow Agent shall promptly deposit, invest and reinvest,
as applicable, the Escrowed Property and the proceeds thereof into a trust
account (the “Escrow Account”) as provided in Section 3 herein below. Escrow
Agent shall release and disburse Escrowed Property only in accordance with the
instructions as set forth in “Exhibit A” hereto, or as otherwise expressly set
forth in this Agreement. Notwithstanding anything in this Agreement to the
contrary, Escrow Agent will only release and disburse Escrowed Property which
consists of funds received by Escrow Agent which have cleared normal banking
channels. Simultaneously with the execution and delivery of this Agreement,
Depositor shall pay to Escrow Agent all fees due to Escrow Agent pursuant to
Exhibit C.

(b)    (i) On or prior to the date that is five (5) business days prior to the
last day of each month, from and including October 2017 through and including
July 2018 (in each case, unless release of the Escrowed Property has occurred in
accordance with the terms of this Agreement), Depositor will deposit, or the
Company will cause to be deposited, into the Escrow Account an amount of cash
equal to the amount of interest that will accrue on the Notes from (and
including) the first day of the following month through (and including) the last
day of such following month and (ii) in the event that the conditions to the
release of the Escrowed Property have not been satisfied on or prior to
February 28, 2018, Depositor will deposit, or the Company will cause to be
deposited, in the Escrow Account an amount of cash that, when taken together
with the Escrowed Property (excluding amounts deposited in respect of prefunded
interest) then held in the Escrow Account, is equal to 101.0% of the aggregate
principal amount of the Notes

 

2



--------------------------------------------------------------------------------

(such deposits, collectively, the “Additional Amounts”). The Additional Amounts
will, together with the amounts deposited into the Escrow Account pursuant to
Section 2(a) hereof, provide cash to Escrow Agent in an amount sufficient to pay
the Escrow Redemption Price. If, on the date of the Redemption Notice, the
Escrowed Property is insufficient to pay the Escrow Redemption Price on the
Escrow Redemption Date, Depositor shall deposit, or the Company will cause to be
deposited, into the Escrow Account, on the business day prior to the Escrow
Redemption Date, an amount in cash that will cause the amount in the Escrow
Account to be sufficient to pay the Escrow Redemption Price.

3.    INVESTMENT AND MAINTENANCE OF ESCROW FUND. Escrow Agent shall invest and
reinvest the Escrowed Property in the investment(s) set forth in “Exhibit B”
hereto, or as otherwise may be specified in an Investment Direction submitted to
the Escrow Agent from time to time, changing the investment of the Escrowed
Property. Escrow Agent shall conclusively rely upon an Investment Direction
without inquiry or investigation; provided, however, that Depositor warrants
that no Investment Direction shall be given except in the following: (a) direct
obligations of the United States of America or obligations the principal of and
the interest on which are unconditionally guaranteed by the United States of
America; (b) U.S. dollar denominated deposit accounts and certificates of
deposit issued by any bank, bank and trust company, or national banking
association (including Escrow Agent and its affiliates), which are either
(i) insured by the Federal Deposit Insurance Corporation (“FDIC”) up to FDIC
limits, or (ii) with domestic commercial banks which have a rating on their
short-term certificates of deposit on the date of purchase of at least “A-1” by
S&P or “P-1” by Moody’s (ratings on holding companies are not considered as the
rating of the bank); or (c) money market funds, including funds managed by
Escrow Agent or any of its affiliates; provided further, however, that Escrow
Agent will not be directed to invest in investments that Escrow Agent determines
are not consistent with Escrow Agent’s policies or practices. Depositor
recognizes and agrees that Escrow Agent will not provide supervision,
recommendations or advice relating to either the investment of Escrowed Property
or the purchase or disposition of any investment. Escrow Agent has no
responsibility whatsoever to determine the market or other value of any
investment and makes no representation or warranty as to the accuracy of any
such valuations. To the extent applicable regulations grant rights to receive
brokerage confirmations for certain security transactions, Depositor waives
receipt of such confirmations.

During the term of this Agreement, Escrow Agent shall provide Secured Party and
Depositor with written monthly statements containing the beginning balance of
the Escrowed Property, as well as all principal and income transactions for the
statement period. Escrow Agent is authorized and directed to liquidate any and
all investments in whole or in part making up the Escrowed Property as it deems
necessary to make any and all payments or distributions required under this
Agreement. All investment earnings shall become part of the Escrowed Property
and investment losses shall be charged against the Escrowed Property. Escrow
Agent shall not be liable or responsible for loss in the value of any investment
made pursuant to this Agreement, or for any loss, cost or penalty resulting from
any sale or liquidation of the Escrowed Property. With respect to any Escrowed
Property received by Escrow Agent after ten o’clock, a.m., New York City, time,
Escrow Agent shall not be required to invest such funds or to effect any
investment instruction until the next day upon which banks in New York City are
open for business. In the event that any or all of the Escrowed Property is of
the type which cannot be invested, or Depositor expressly requests in writing
that the Escrowed Property not be invested, Escrow Agent shall hold and maintain
the Escrowed Property in the Escrow Account.

 

3



--------------------------------------------------------------------------------

4.     LIABILITY OF ESCROW AGENT. Escrow Agent shall not be liable for any
action taken or omitted by it in good faith, including, but not limited to any
loss to the Escrowed Property resulting from the investment(s) enumerated in
“Exhibit B” hereto or as otherwise specified in an Investment Direction by
Depositor to the Escrow Agent pursuant to Section 3 hereof or any loss resulting
from the liquidation of any investment(s) prior to such investment’s maturity
date for the purpose of making required disbursements under this Agreement,
except to the extent that a court of competent jurisdiction determines that
Escrow Agent’s gross negligence or willful misconduct proximately caused any
loss to Depositor or Secured Party. Escrow Agent may rely in good faith upon any
notice, instruction, request or other instrument delivered in writing by
Depositor or Secured Party, not only as to its due execution, validity and
effectiveness, but also as to the truth and accuracy of any information
contained therein, which Escrow Agent shall reasonably believe to be genuine and
to have been signed or presented by the person or parties purporting to sign the
same. Escrow Agent shall have no implied duties or obligations and shall not be
charged with knowledge or notice of any fact or circumstance not specifically
set forth herein. In no event shall Escrow Agent be liable for incidental,
indirect, special, consequential or punitive damages (including, but not limited
to, lost profits), even if Escrow Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action. Escrow Agent shall not
be obligated to take any legal action or commence any proceeding in connection
with the Escrowed Property, any account in which Escrowed Property are
deposited, this Agreement or the Purchase Agreement, or to appear in, prosecute
or defend any such legal action or proceeding or to take any other action that
in Escrow Agent’s sole judgment may expose it to potential expense or liability.

Escrow Agent is authorized, in its sole discretion, to comply with final orders
issued or process entered by any court of competent jurisdiction with respect to
the Escrowed Property. If any portion of the Escrowed Property is at any time
attached, garnished or levied upon under any court order described above, or in
case the payment, assignment, transfer, conveyance or delivery of any such
property shall be stayed or enjoined by any court order described above, or in
case any final order, judgment or decree shall be made or entered by any court
of competent jurisdiction affecting such Escrow Account or any part thereof,
then and in any such event, Escrow Agent is authorized, in its sole discretion,
to rely in good faith upon and comply with any such final order, writ, judgment
or decree which it is advised by legal counsel selected by it is binding upon it
without the need for appeal or other action; and if Escrow Agent complies with
any such final order, writ, judgment or decree, it shall not be liable to any of
the Parties or to any other person or entity by reason of such compliance even
though such final order, writ, judgment or decree may be subsequently reversed,
modified, annulled, set aside or vacated.

5.    RIGHTS AND DUTIES OF ESCROW AGENT. This Agreement shall represent the
entire understanding of the Parties with respect to the subject matter thereof,
and Escrow Agent shall only be required to perform the duties expressly
described herein, and no further duties shall be implied from this Agreement or
any other written or oral agreement by and among Escrow Agent, Depositor and
Secured Party made previous or subsequent to this Agreement, unless such written
amendment to this Agreement is executed by all Parties hereto

 

4



--------------------------------------------------------------------------------

and makes specific reference to this Agreement. Escrow Agent’s sole
responsibility shall be for the safekeeping and disbursement of the Escrowed
Property in accordance with the terms of this Agreement. Escrow Agent has no
fiduciary duties of any kind. Escrow Agent may rely in good faith upon any
written instructions reasonably believed to be genuine when signed and presented
by the requesting party and shall not have a duty to inquire or investigate the
validity, truth and/or accuracy of any such written instruction. Escrow Agent
shall not be required to solicit funds from either Depositor or Secured Party in
connection with this Agreement. Escrow Agent shall be permitted to execute any
and all powers under this Agreement directly or through its agents and/or
attorneys, and shall be allowed to seek counsel from outside counsel regarding
the construction or performance of this Agreement, or relating to any dispute
involving any party hereto, which outside counsel shall be selected at the sole
discretion of Escrow Agent. Escrow Agent shall incur no liability and shall be
fully indemnified from any liability whatsoever in acting in good faith in
accordance with the opinion or advice of such outside counsel. Depositor shall
promptly pay, upon demand, the reasonable and documented fees and expenses of
any such outside counsel. Notwithstanding the foregoing, should Escrow Agent
become uncertain as to its duties under this Agreement, it shall be permitted to
(a) immediately suspend the performance of any obligations (including, without
limitation, any disbursement obligations) under this Agreement until such
uncertainty shall be resolved to the sole satisfaction of Escrow Agent or until
such duties are expressly defined in a joint writing by the Parties, and shall
only be required to protect and keep the Escrowed Property in their current
investment(s) until such time as a written agreement among the Parties is
executed or a court of competent jurisdiction shall render a final order
directing further action, or (b) petition (by means of an interpleader action or
any other appropriate method) any court of competent jurisdiction in any venue
convenient to Escrow Agent, for instructions with respect to such dispute or
uncertainty, and to the extent required or permitted by law, pay into such
court, for holding and disposition in accordance with the instructions of such
court, all Escrowed Property, and the Escrow Agent shall be entitled to payment
by Depositor of all reasonable and documented fees and expenses (including court
costs and reasonable and documented external attorneys’ fees) payable to,
incurred by, or expected to be incurred by Escrow Agent in connection with the
performance of its duties and the exercise of its rights hereunder. Escrow Agent
shall have no liability to Depositor, Secured Party, their respective
shareholders or members, as applicable, or any other person with respect to any
such suspension of performance or disbursement into court, specifically
including any liability or claimed liability that may arise, or be alleged to
have arisen, out of or as a result of any delay in the disbursement of the
Escrowed Property or any delay in or with respect to any other action required
or requested of Escrow Agent. Upon release and disbursement of the Escrowed
Property as set forth in “Exhibit A” hereto, Escrow Agent shall be fully
released from any and all further obligations, except for the provision of
written notice to each of the other Parties, setting forth in such notice the
date of release of the Escrowed Property, the party to whom the Escrowed
Property were disbursed and the amount disbursed, such notification to be in the
form of Escrow Agent’s final monthly statement. Upon the release and
disbursement of the Escrowed Property and the delivery of the above referenced
notification, Escrow Agent shall be released from any and all duties and
obligations with respect to this Agreement and each of the Parties hereto.

6.     TERM OF ESCROW AGREEMENT. The Agreement shall terminate on the date of
final disbursement of the Escrow Account (the “Termination”), provided that any
claims by Escrow Agent against Secured Party or Depositor shall survive the
termination hereof.

 

5



--------------------------------------------------------------------------------

7.    RESIGNATION AND SUCCESSION OF ESCROW AGENT. Escrow Agent may resign and be
discharged of all duties and obligations under this Agreement by providing ten
(10) days’ written notice of such resignation to both Depositor and Secured
Party. If no successor escrow agent shall have been named upon the expiration of
the ten (10) days’ notice period, Escrow Agent may apply to a court of competent
jurisdiction for the appointment of a successor Escrow Agent or for other
appropriate relief and Escrow Agent’s sole obligation will be to hold the
Escrowed Property pending appointment of a successor Escrow Agent. The costs and
expenses (including reasonable and documented external attorneys’ fees and
expenses) incurred by the Escrow Agent in connection with such proceeding shall
be paid by Depositor. Upon written notification by Depositor and Secured Party
of the appointment of a successor escrow agent, Escrow Agent shall promptly
deliver the Escrowed Property and all materials and instruments in its
possession which relate to the Escrowed Property to such successor, and the
duties of the resigning Escrow Agent shall terminate in all respects, and Escrow
Agent shall be released and discharged from all further obligations set forth
herein or otherwise created hereby. Subject to the last sentence of Section 10,
Escrow Agent shall have the right to withhold an amount equal to any amount due
and owing to Escrow Agent, plus any reasonable and documented costs and fees
incurred by, or expected to be incurred by, Escrow Agent in connection with the
formation, maintenance or termination of this Agreement. Any merger,
consolidation or the purchase of all or substantially all of Escrow Agent’s
corporate assets resulting in a new corporate entity shall be considered a
successor for the purposes of this Agreement, and the Escrowed Property shall be
transferred to such entity without written consent or further action under this
Agreement.

8.    TERMINATION OF ESCROW AGENT. Escrow Agent may be discharged from its
duties under this Agreement upon thirty (30) days’ joint written notice from
Depositor and Secured Party and upon the payment of any and all costs and fees
due to Escrow Agent. In such event, Escrow Agent shall be entitled to rely in
good faith upon written instructions from Depositor and Secured Party as to the
disposition and delivery of the Escrowed Property. Upon thirty (30) days after
receipt of such written notice of termination, if no successor has been named,
Escrow Agent may apply to a court of competent jurisdiction for the appointment
of a successor Escrow Agent or for other appropriate relief. The costs and
expenses (including reasonable and documented external attorneys’ fees and
expenses) incurred by the Escrow Agent in connection with such proceeding shall
be paid by Depositor.

9.     TAXES. Escrow Agent shall have no responsibility for the tax consequences
of this Agreement. Except as otherwise agreed by Escrow Agent in writing, Escrow
Agent has no tax reporting or withholding obligation except with respect to Form
1099-B reporting on payments of gross proceeds under Internal Revenue Code
Section 6045 and Form 1099 and Form 1042-S reporting with respect to investment
income earned on the Escrowed Property, if any. For purposes of federal income
taxes and other taxes based on income, Depositor will be treated as the owner of
the Escrowed Property until the distribution of the Escrowed Property (or such
portion thereof). Depositor and Secured Party each represent that its Taxpayer
Identification Number (“TIN”) assigned by the Internal Revenue Service (“IRS”)
or any other taxing authority listed in “Exhibit D” is true and correct, and
that each will notify Escrow Agent in writing immediately upon any change to
such number. Upon execution of this

 

6



--------------------------------------------------------------------------------

Agreement, Depositor and Secured Party shall provide Escrow Agent with a fully
executed W-9. All interest or other income earned under this Agreement shall be
allocated and/or paid as directed in writing by Depositor and reported as
required. Taxes may be withheld by Escrow Agent as it reasonably determines may
be required by any law or regulation in effect at the time of the disbursement
of the Escrowed Property. In the absence of timely direction, all proceeds of
the Escrowed Property shall be retained as Escrowed Property and reinvested from
time to time by Escrow Agent as provided in Section 3 herein. Subject to the
last sentence of Section 10, Depositor grants to Escrow Agent a right of set-off
which may be exercised to pay any and all taxes, whether federal, state or
local, incurred by the investment of the Escrowed Property. Depositor shall
indemnify and hold harmless Escrow Agent from and against any and all
liabilities for taxes and/or any penalties with respect to interest or other
income earned under this Agreement and becoming part of the Escrowed Property
hereunder, but excluding any liability for reporting and/or withholding
obligations expressly assumed by Escrow Agent for purposes of this Agreement.

10.    FEES. Depositor shall also agree to pay compensation for the services
rendered by Escrow Agent under this Agreement. Compensation for services
rendered by Escrow Agent shall be paid in accordance with the instructions set
forth on “Exhibit C,” and Depositor agrees to pay or reimburse Escrow Agent for
any and all reasonable and documented costs and expenses, including reasonable
and documented external attorney’s fees and expenses, incurred in connection
with the preparation, execution, performance, delivery, modification or
termination of this Agreement. In addition to any other liens or security
interest available to Escrow Agent under applicable law, Escrow Agent shall
have, and Depositor hereby grants to Escrow Agent, a first priority lien on the
Escrowed Property to secure the payment of any moneys owed to Escrow Agent
hereunder. Notwithstanding anything to the contrary contained herein, Escrow
Agent agrees (i) that any security interest in, lien on, encumbrance, claim or
right of setoff against, the Escrow Account or any funds therein that it now has
or subsequently obtains shall be subordinate to the security interest of the
Secured Party in the Escrow Account and the funds therein or credited thereto
and (ii) it shall not exercise any present or future right of recoupment or
set-off against the Escrow Account or to assert against the Escrow Account any
present or future security interest, banker’s lien or any other lien or claim
(including claim for penalties) that the Escrow Agent may at any time have
against or in the Escrow Account or any funds therein until the Escrowed
Property has been released in full satisfaction of all claims of the Secured
Party.

11.    INDEMNIFICATION OF ESCROW AGENT. From and at all times after the date of
this Agreement, Depositor shall, to the fullest extent permitted by law, defend,
indemnify and hold harmless Escrow Agent and each director, officer, employee,
attorney, agent and affiliate of Escrow Agent (collectively, the “Indemnified
Parties”) from and against any and all actions, claims (whether or not valid),
losses, damages, liabilities, costs and expenses of any kind or nature
whatsoever (including, without limitation, reasonable and documented external
attorneys’ fees, costs and expenses) incurred by or asserted against any of the
Indemnified Parties from and after the date hereof, whether direct, indirect or
consequential, as a result of or arising from or in any way relating to any
claim, demand, suit, action or proceeding (including any inquiry or
investigation) by any person, including, without limitation, Depositor or
Secured Party, whether threatened or initiated, asserting a claim for any legal
or equitable remedy against

 

7



--------------------------------------------------------------------------------

any person under any statute or regulation, including, but not limited to, any
federal or state securities laws, or under any common law or equitable cause or
otherwise, arising from or in connection with the negotiation, preparation,
execution, performance or failure of performance of this Escrow Agreement or any
transactions contemplated herein, whether or not any such Indemnified Party is a
party to any such action, proceeding, suit or the target of any such inquiry or
investigation; provided, however, that no Indemnified Party shall have the right
to be indemnified hereunder for any liability finally determined by a court of
competent jurisdiction, subject to no further appeal, to have resulted from the
gross negligence or willful misconduct of such Indemnified Party. Each
Indemnified Party shall, in its sole discretion, have the right to select and
employ separate counsel with respect to any action or claim brought or asserted
against it, and the reasonable and documented fees of such counsel to all
Indemnified Parties who are party to such action or claim shall be paid by
Depositor promptly following demand therefor by such Indemnified Parties. The
obligations of Depositor under this Section 11 shall survive any termination of
this Agreement and the resignation or removal of Escrow Agent. Notwithstanding
the foregoing but subject to the last sentence of Section 10, Depositor further
grants Escrow Agent a right of set-off and a security interest against the
Escrowed Property for the payment of any claim for indemnification, reasonable
and documented expenses (including legal) or compensation due hereunder.

12.     REPRESENTATIONS and WARRANTIES. Each of Depositor and Secured Party
hereby makes the following representations and warranties to Escrow Agent, each
as to itself:

(a)    It is duly organized, validly existing, and in good standing under the
laws of the state of its incorporation or organization, and has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

(b)    This Agreement has been duly approved by all necessary action, including
any necessary shareholder or membership approval, has been executed by its duly
authorized officers, and constitutes its valid and binding agreement enforceable
in accordance with its terms.

(c)    The execution, delivery, and performance of this Agreement will not
violate, conflict with, or cause a default under its articles of incorporation,
articles of organization, bylaws, management agreement or other organizational
document, as applicable, any applicable law or regulation, any court order or
administrative ruling or decree to which it is a party or any of its property is
subject, or any agreement, contract, indenture, or other binding arrangement to
which it is a party or any of its property is subject.

(d)    The applicable persons designated on “Exhibit D” hereto have been duly
appointed to act as its representatives hereunder and have full power and
authority to execute and deliver any written directions, to amend, modify or
waive any provision of this Agreement and to take any and all other actions on
behalf of Depositor and Secured Party under this Agreement, all without further
consent or direction from, or notice to, it or any other party.

(e)    No party other than the Parties and the holders of the Notes has, or
shall

 

8



--------------------------------------------------------------------------------

have, any lien, claim or security interest in the Escrowed Property or any
portion thereof. No financing statement under the Uniform Commercial Code is on
file in any jurisdiction claiming a security interest in or describing (whether
specifically or generally) the Escrowed Property or any part thereof.

(f)    All of its representations and warranties contained herein are true and
complete as of the date hereof and will be true and complete at the time of any
disbursement of the Escrowed Property.

13.    USA PATRIOT ACT. None of Secured Party or Depositor is (or will be) a
person with whom Escrow Agent is restricted from doing business with under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury of the United States of America (including, those persons named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and shall
not engage in any dealings or transactions or otherwise be associated with such
persons. In addition, Secured Party and Depositor hereby agree to provide Escrow
Agent with any additional information that Escrow Agent deems necessary from
time to time in order to ensure compliance with all applicable laws concerning
money laundering and similar activities. The following notification is provided
to Secured Party and Depositor pursuant to Section 326 of the USA Patriot Act of
2001, 31 U.S.C. Section 5318 (“Patriot Act”): IMPORTANT INFORMATION ABOUT
PROCEDURES FOR OPENING A NEW ACCOUNT. To help the government fight the funding
of terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify, and record information that identifies each
person or entity that opens an account, including any deposit account, treasury
management account, loan, other extension of credit, or other financial services
product. What this means for depositors: When a depositor opens an account, if
such depositor is an individual, a lender (including Escrow Agent) will ask for
such depositor’s name, taxpayer identification number, residential address, date
of birth, and other information that will allow the lender to identify such
depositor, and, if such depositor is not an individual, Escrow Agent will ask
for such depositor’s name, taxpayer identification number, business address, and
other information that will allow the lender to identify such depositor. Escrow
Agent may also ask, if such depositor is an individual, to see depositor’s
driver’s license or other identifying documents, and, if such depositor is not
an individual, to see such depositor’s legal organizational documents or other
identifying documents. In the event Secured Party or Depositor violates any of
the provisions of the USA Patriot Act, the Bank Secrecy Act, or applicable
regulations thereunder, such event shall constitute a default hereunder and
shall entitle Escrow Agent to exercise all of its rights and remedies at law or
in equity, including but not limited to terminating this Agreement.

14.    ILLEGAL ACTIVITIES. Escrow Agent shall have the right in its sole
discretion to not accept appointment as escrow agent and reject any funds and
collateral from Depositor or Secured Party in the event that Escrow Agent has
reasonable belief to believe that such funds or collateral violate applicable
banking practices or applicable laws or regulations, including but not limited
to the Patriot Act. In the event of suspicious or illegal activity and pursuant
to all applicable laws, regulations and practices, each of the other Parties to
this Agreement will assist Escrow Agent and comply with any reviews,
investigations and examinations directed against the Escrowed Property.

 

9



--------------------------------------------------------------------------------

15.     DEPOSITOR’S LIMITED RIGHTS IN ESCROWED PROPERTY; SECURITY INTEREST.

(a)    Depositor hereby pledges, assigns and grants to Secured Party, for the
benefit of the holders of the Notes, as security for the due and punctual
payment when due of all amounts that may be payable from time to time under the
Indenture and the Notes in connection with an Escrow Redemption, a continuing
security interest in, and a lien on, all of Depositor’s rights, whether now
existing or hereafter acquired or arising, under this Agreement and in all
right, title and interest of Depositor, whether now existing or hereafter
acquired or arising, in the Escrow Account, the Escrowed Property and all
security entitlements in respect of financial assets credited to the Escrow
Account from time to time.

(b)    Depositor represents and warrants that the security interest of Secured
Party in this Agreement, to the extent that Depositor has rights herein, and the
Escrow Account and Escrowed Property, will, after execution and delivery of this
Agreement by all parties hereto, at all times be valid, perfected and
enforceable (subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity regardless of whether considered in a proceeding in
equity or at law) as a first priority security interest by Secured Party against
Depositor and all third parties in accordance with the terms of this Agreement.
Depositor represents and warrants that it has not entered into, and agrees that
it will not enter into, any control agreement or any other agreement relating to
this Agreement, the Escrow Account or the Escrowed Property with any other third
party without the prior written consent of Escrow Agent, Secured Party and the
Representatives.

(c)    The parties hereto acknowledge and agree that: (i) the Escrow Account
will be treated as a “Securities Account,” (ii) the Escrowed Property will be
treated as “Financial Assets,” (iii) this Agreement governs the Escrow Account
and provides rules governing the priority among possible “Entitlement Orders”
received by Escrow Agent from Depositor, Secured Party and any other persons
entitled to give “Entitlement Orders” with respect to such Financial Assets and
(iv) the “Securities Intermediary’s Jurisdiction” is the State of New York.
Escrow Agent represents and warrants that it is a “Securities Intermediary” with
respect to the Escrow Account and the “Financial Assets” credited to the Escrow
Account. Except as specifically provided herein, the terms of the New York
Uniform Commercial Code, as amended, or any successor provision (the “Code”),
will apply to this Agreement, and all terms quoted in this Section 15(c) and
15(e) will have the meanings assigned to them by Article 8 and Article 9 of the
Code.

(d)    Escrow Agent hereby agrees that all property delivered to Escrow Agent
for crediting to the Escrow Account will be promptly credited to the Escrow
Account by Escrow Agent, subject to the penultimate sentence of Section 3.
Escrow Agent represents and warrants that it has not entered into, and agrees
that it will not enter into, any control agreement or any other agreement
relating to this Agreement, the Escrow Account or the Escrowed Property with any
other third party without the prior written consent of Depositor, Secured Party
and the

 

10



--------------------------------------------------------------------------------

Representatives. The parties agree that all financial assets (except cash)
credited to the Escrow Account will be registered in the name of Escrow Agent
for the benefit of Secured Party or indorsed to Escrow Agent for the benefit of
Secured Party or in blank and in no case will any financial asset credited to
the Escrow Account be registered in the name of Depositor, payable to the order
of Depositor or specially indorsed to Depositor unless such financial asset has
been further indorsed to Escrow Agent for the benefit of Secured Party or in
blank.

(e)    Each of the parties hereto acknowledges and agrees that the Escrow
Account and the Escrowed Property will be under the control (within the meanings
of Sections 8-106 and 9-106 of the Code) of Secured Party (in accordance with
the Indenture) and, notwithstanding any other provision of this Agreement,
Escrow Agent will comply with all “Entitlement Orders” (as defined in
Section 8-102 of the Code) with respect to the Escrow Account and all
instructions directing disposition of funds in the Escrow Account, in each case
originated by Secured Party (in accordance with the Indenture) without further
consent of Depositor or any other person; provided, however, that so long as
Secured Party has not notified Escrow Agent in writing that a Default (as
defined in the Indenture) exists or following the receipt by Escrow Agent and
Escrow Agent of a written notice from Secured Party that any existing Default
(as defined in the Indenture) has been cured or waived, Escrow Agent shall honor
investment instructions issued by Depositor as provided in Section 3.
Notwithstanding anything to the contrary contained herein, if at any time Escrow
Agent receives conflicting orders or instructions from Secured Party and
Depositor, Escrow Agent shall comply with such orders or instructions of Secured
Party without further consent by Depositor or any other person.

(f)    Depositor agrees to take all steps reasonably necessary in connection
with the perfection of Secured Party’s security interest in this Agreement and
the Escrowed Property and the protection of the Escrowed Property from claims by
third parties and, without limiting the generality of the foregoing, Depositor
hereby authorizes Secured Party and the Initial Purchasers on behalf of Secured
Party to file one or more UCC financing statements in such jurisdictions and
filing offices and containing such description of collateral as the Initial
Purchasers on behalf of Secured Party, may determine are reasonably necessary in
order to perfect the security interest granted herein, and any such filing is
authorized to be made by the Initial Purchasers or their counsel on behalf of
Secured Party. Depositor represents and warrants that it is duly incorporated
and validly existing as a corporation under the laws of the state of Delaware
and is not organized under the laws of any other jurisdiction, and Depositor
hereby agrees that, prior to the termination of this Agreement, it will not
change its legal name or jurisdiction of organization without giving Secured
Party and the Initial Purchasers not less than 15 days’ prior written notice
thereof (other than as contemplated in connection with the Company Assumption).

(g)    Upon the release of any Escrowed Property pursuant to this Agreement, the
security interest of Secured Party for the benefit of the holders of the Notes
granted herein will automatically terminate with respect to any such Escrowed
Property so released without any further action and such released Escrowed
Property will be delivered to the recipient free and clear of any and all liens,
claims or encumbrances of Escrow Agent, Secured Party and the holders of the
Notes. Secured Party will, at the reasonable request of Depositor, take all
steps reasonably necessary to terminate any financing statements and will
execute such other

 

11



--------------------------------------------------------------------------------

documents without recourse, representation or warranty of any kind as Depositor
may reasonably request in writing to evidence or confirm the termination of the
security interest in such released Escrowed Property.

(h)    Except for the claims and interest of Secured Party and of Depositor in
the Escrowed Property held in or credited to the Escrow Account, each of
Depositor and Escrow Agent represent and warrant that on the date hereof it does
not know of any claim to, security interest in, lien on, or encumbrance against,
the Escrow Account or Escrowed Property held in or credited thereto and does not
know of any claim that any person or entity other than Secured Party has been
given “control” (within the meaning of Section 8-106 of the Code) of the Escrow
Account or any such Escrowed Property. If Depositor or Escrow Agent becomes
aware that any person or entity is asserting any lien, encumbrance, security
interest or adverse claim (including any writ, garnishment, judgment, warrant of
attachment, execution or similar process or any claim of control) against any of
the Escrowed Property held in or credited to the Escrow Account, such Party
shall promptly notify the other Parties hereto thereof.

16.     NOTICES. All communications, notices and instructions required herein
shall be in writing and shall be deemed to have been duly given if delivered by
(a) hand or first class, registered or certified mail, return receipt requested,
postage prepaid, (b) facsimile or electronic transmission if followed by letter
and affirmative confirmation of receipt is received (such facsimile or
electronically transmitted notice to be effective on the date such affirmative
confirmation of receipt is received), or (c) overnight courier (such notice to
be effective the following business day if instructions to deliver such notice
on the next business day are given) and addressed as follows:

 

If to Escrow Agent:

   

 

U.S. Bank National Association

60 Livingston Avenue EP-MN-WS3C

St. Paul, MN 55107

Attn: Donald T. Hurrelbrink

(651) 466-6308 – Direct

(651) 466-7430 – Facsimile

Email: donald.hurrelbrink@usbank.com

If to Secured Party:

   

 

U.S. Bank National Association

60 Livingston Avenue EP-MN-WS3C

St. Paul, MN 55107

Attn: Donald T. Hurrelbrink

(651) 466-6308 – Direct

(651) 466-7430 – Facsimile

Email: donald.hurrelbrink@usbank.com

 

12



--------------------------------------------------------------------------------

If to Depositor:

   

 

Beacon Escrow Corporation

c/o Beacon Roofing Supply, Inc.

505 Huntmar Park Drive, Suite 300

Herndon, VA 20170

Attn: Joseph Nowicki

(703) 437-1919 – Facsimile

With a copy (which shall not constitute notice) to:

   

 

Sidley Austin LLP

One South Dearborn Street

Chicago, Illinois 60603

Attn: Jeffrey N. Smith, Esq.

         Michael P. Heinz, Esq.

(312) 853-7036 – Facsimile

In the event Escrow Agent shall receive such written instructions and shall
determine pursuant to its sole discretion that verification of such instructions
shall be required, then Escrow Agent shall be permitted to seek confirmation of
such instructions by way of telephone contact to the author of such written
instructions. Verification of the instructions by the purported author of the
instructions called at the telephone number placed on the instructions shall
serve to verify such instructions.

17.    ASSIGNMENT. This Agreement shall not be assignable absent written consent
of the Parties. Any assignment absent written consent shall be deemed void ab
initio, except that the merger or acquisition of all or substantially all the
assets of any of the Parties shall not require written consent, but shall
require written notice to each of the Parties. Notwithstanding the foregoing,
all covenants contained in this Agreement by or on behalf of the Parties shall
bind and inure to the benefit of such Parties and their respective heirs,
administrators, legal representatives, successors and assigns.

18.    MODIFICATION OF AGREEMENT. This Agreement (including the Exhibits hereto)
shall constitute the complete and entire understanding of the Parties, and shall
supersede any and all prior agreements between or among them. The provisions of
this Agreement shall not be waived, modified, amended, altered or supplemented,
in whole or in part, except by a writing signed by all the Parties, which makes
specific reference to this Agreement; provided, however, that any amendment to
the Escrow Redemption Price or the Escrow Redemption Date that would adversely
affect the holders of the Notes shall require the consent of each holder of the
then outstanding Notes affected thereby.

19.    CHOICE OF LAW;VENUE; WAIVER OF JURY TRIAL.

THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO

 

13



--------------------------------------------------------------------------------

HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

In connection with this Agreement, each of the Parties irrevocably (a) consents
to the exclusive jurisdiction and venue of the state and federal courts in the
County and State of New York in connection with any matter arising out of this
Agreement, (b) waives any objection to such jurisdiction or venue, (c) agrees
not to commence any legal proceedings related hereto except in such courts, and
(d) consents to and agrees to accept service of process to vest personal
jurisdiction over it in such courts.

20.    FORCE MAJEURE. No party to this Agreement shall be liable to any other
party for losses arising out of, or the inability to perform its obligations
under the terms of this Agreement, due to acts of God, which shall include, but
shall not be limited to, fire, floods, strikes, mechanical failure, war, riot,
nuclear accident, earthquake, terrorist attack, computer piracy,
cyber-terrorism, fire, epidemics, delays of common carriers or other acts beyond
the control of the Parties; it being understood that Escrow Agent shall use
commercially reasonable efforts which are consistent with accepted practices in
the banking industry to resume performance as soon as reasonably practicable
under the circumstances.

21.    EXECUTION. This Agreement may be executed in several counterparts,
including by electronic delivery, each of which shall be deemed an original, but
such counterparts together shall constitute one and the same instrument. The
effective date of this Agreement shall be the date it is executed by the last
party to do so.

22.    NO THIRD PARTY BENEFICIARIES. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any person other than the signatory
parties hereto and the Indemnified Parties any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

23.    SEVERABILITY. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability (i) of the offending term or provision in any other situation
or in any other jurisdiction or (ii) of any other term or provision of this
Agreement.

24.    DEALINGS. Escrow Agent and any stockholder, director, officer or employee
of Escrow Agent may buy, sell, and deal in any of the securities of Depositor or
Secured Party and become pecuniarily interested in any transaction in which
Depositor or Secured Party may be interested, and contract and lend money to
Depositor or Secured Party and otherwise act as fully and freely as though it
were not Escrow Agent under this Agreement. Nothing herein shall preclude Escrow
Agent from acting in any other capacity for Depositor or Secured Party or for
any other entity.

25.    SECURITY PROCEDURES. In the event any fund release, disbursement, or
transfer instructions are given (other than in writing at the time of execution
of this Agreement or any related or underlying agreement), whether in writing,
by telecopier, electronic transmission,

 

14



--------------------------------------------------------------------------------

or otherwise, Escrow Agent is authorized to seek confirmation of such
instructions by telephone call-back to the person or persons designated on
“Exhibit D” hereto, and Escrow Agent may rely in good faith upon the
confirmation of anyone purporting to be the person or persons so designated. The
persons and telephone numbers for call-backs may be changed only in a writing
actually received and acknowledged by Escrow Agent.

26.    ESCHEAT. The Parties are aware that under applicable state law, property
which is presumed abandoned may under certain circumstances escheat to the
applicable state. Escrow Agent shall have no liability to the Parties, their
respective heirs, legal representatives, successors and assigns, or any other
party, should any or all of the Escrowed Property and any proceeds thereof
escheat by operation of law.

28.    DEFINITIONS.

“Company Assumption” means the consummation of the transactions whereby (a) the
Company will assume all of the obligations of Depositor under the Notes and the
Indenture, and (b) Depositor will be released from its obligations in respect of
the Notes and the Indenture.

“Conditions Precedent Date” means (x) August 31, 2018 or (y) such earlier date
as the Company shall notify Secured Party and Escrow Agent or shall otherwise
announce that the Stock Purchase Agreement has been or will be terminated or
that the Company will not otherwise pursue the Acquisition.

“Escrow Conditions” means, collectively, all of the following:

(a) All of the conditions precedent to the consummation of the Acquisition shall
have been satisfied or waived (other than those conditions that by their terms
are to be satisfied substantially concurrently with the consummation of the
Acquisition) and the Escrowed Property will be used on a substantially
concurrent basis by the Company to consummate the Acquisition in accordance with
the terms of the Stock Purchase Agreement as in effect on the date hereof,
together with such amendments, modifications or waivers that are not materially
adverse to the holders of the Notes;

(b) all of the conditions precedent to the effectiveness of, and borrowings
under, the Senior Credit Facilities (as defined in the Indenture) have been
satisfied or waived (other than the release of the Escrowed Property), and prior
to or substantially concurrently with the release of the Escrowed Property, the
borrowings under the Senior Credit Facilities (as defined in the Indenture) will
be available on the Escrow Release Date (as defined in the Indenture); and

(c) prior to or substantially concurrent with the release of the Escrowed
Property, (1) Depositor shall merge with and into the Company, with the Company
continuing as the surviving corporation, (2) the Company Assumption shall be
consummated and (3) the Subsidiary Guarantors (as defined in the Indenture)
shall have, by supplemental indenture, become parties to the Indenture.

“Escrow Redemption” means the obligation of Depositor under the Indenture to
redeem all of the Notes if the Escrow Conditions are not satisfied on or prior
to the Conditions Precedent Date.

 

15



--------------------------------------------------------------------------------

“Escrow Redemption Date” means a day selected by Depositor that is no earlier
than the Conditions Precedent Date and no later than three (3) business days
following the date of the Redemption Notice.

“Escrow Redemption Price” means (a) 100.0% of the aggregate principal amount of
the Notes, if the Escrow Redemption Date occurs on or prior to February 28,
2018, or (b) 101.0% of the aggregate principal amount of the Notes, if the
Escrow Redemption Date occurs after February 28, 2018, in each case plus accrued
and unpaid interest, if any, from October 25, 2017 to, but not including, the
Escrow Redemption Date, calculated using a rate of 4.875% per annum.

“Investment Direction” means an officer’s certificate, signed by an officer of
Depositor, directing the Escrow Agent to invest and reinvest the Escrowed
Property in a manner other than the investment set forth in Exhibit B.

“Redemption Notice” means a notice from Depositor to Escrow Agent that the
Escrow Conditions will not be satisfied on or prior to the Conditions Precedent
Date (or that the Stock Purchase Agreement has been or will be terminated or
that the Company has determined that the Acquisition will not otherwise be
pursued) and that an Escrow Redemption is to occur (which notice shall state the
Escrow Redemption Date and the Escrow Redemption Price for the Notes).

“Release Request” means an officer’s certificate requesting release of the
Escrowed Property signed by an officer of Depositor, certifying that each of the
Escrow Conditions has been satisfied.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

    U.S. BANK NATIONAL ASSOCIATION, as Escrow Agent     By:  

/s/ Donald T. Hurrelbrink

          Its:   Vice President     Date:   October 25, 2017     U.S. BANK
NATIONAL ASSOCIATION, as Secured Party     By:  

/s/ Donald T. Hurrelbrink

          Its:   Vice President     Date:   October 25, 2017     BEACON ESCROW
CORPORATION, as Depositor     By:  

/s/ Joseph M. Nowicki

    Its:  

Executive Vice President,

Chief Financial Officer and Treasurer

    Date:   October 25, 2017

 

17



--------------------------------------------------------------------------------

Exhibit A

(a)    If at any time on or prior to the Conditions Precedent Date, Depositor
delivers a signed Release Request to Escrow Agent and Secured Party, certifying
that, prior to or substantially concurrently with the release of funds from the
Escrow Account, each of the Escrow Conditions will be satisfied, Escrow Agent
will release the Escrowed Property to the Company or such other person as the
Company directs on the business day following the business day such Release
Request is received by Escrow Agent.

Escrow Agent is authorized to use the following funds transfer instructions to
disburse any Escrowed Property due to the Company pursuant to this subsection
(a):

Bank Name: [~]

Bank Address: [~]

ABA No.: [~]

Account Name: [~]

Account No.: [~]

(b)    If Escrow Agent receives a Redemption Notice, Escrow Agent will, at
Depositor’s expense, deliver (in accordance with the procedures of the
Depository Trust Company) or otherwise by first-class mail to the registered
address of each holder of Notes, a notice that the Escrow Redemption will occur.
On the Escrow Redemption Date, Escrow Agent will release to Secured Party an
amount of Escrowed Property in cash equal to the Escrow Redemption Price
specified in the Redemption Notice for the Notes. Concurrently with such release
to Secured Party, Escrow Agent shall release any remaining Escrowed Property in
excess of the Escrow Redemption Price to the Company.

Escrow Agent is authorized to use the following funds transfer instructions to
disburse any Escrowed Property due to the Company pursuant to this subsection
(b):

Bank Name: [~]

Bank Address: [~]

ABA No.: [~]

Account Name: [~]

Account No.: [~]



--------------------------------------------------------------------------------

Exhibit B

U.S. BANK NATIONAL ASSOCIATION

Investment Authorization Form

U.S. BANK MONEY MARKET DEPOSIT ACCOUNT

Description and Terms

The U.S. Bank Money Market Deposit Account is a U.S. Bank National Association
(“U.S. Bank”) interest-bearing money market deposit account designed to meet the
needs of U.S. Bank’s Corporate Trust Services Escrow Group and other Corporate
Trust customers of U.S. Bank. Selection of this investment includes
authorization to place funds on deposit and invest with U.S. Bank.

U.S. Bank uses the daily balance method to calculate interest on this account
(actual/365 or 366). This method applies a daily periodic rate to the principal
balance in the account each day. Interest is accrued daily and credited monthly
to the account. Interest rates are determined at U.S. Bank’s discretion, and may
be tiered by customer deposit amount. The interest rate applicable to this
account shall be at least 0.75% APY.

The owner of the account is U.S. Bank as agent for its Corporate Trust
customers. U.S. Bank’s Corporate Trust Services Escrow Group performs all
account deposits and withdrawals. Deposit accounts are FDIC insured per
depositor, as determined under FDIC Regulations, up to applicable FDIC limits.

U.S. BANK IS NOT REQUIRED TO REGISTER AS A MUNICIPAL ADVISOR WITH THE SECURITIES
AND EXCHANGE COMMISSION FOR PURPOSES OF COMPLYING WITH THE DODD-FRANK WALL
STREET REFORM & CONSUMER PROTECTION ACT. INVESTMENT ADVICE, IF NEEDED, SHOULD BE
OBTAINED FROM YOUR FINANCIAL ADVISOR.

Automatic Authorization

In the absence of specific written direction to the contrary, U.S. Bank is
hereby directed to invest and reinvest proceeds and other available moneys in
the U.S. Bank Money Market Deposit Account. The customer(s) confirm that the
U.S. Bank Money Market Deposit Account is a permitted investment under the
operative documents and this authorization is the permanent direction for
investment of the moneys until notified in writing of alternate instructions.



--------------------------------------------------------------------------------

Exhibit C

Fee Schedule

These fees are based upon our current understanding of our duties under of the
above-referenced agreement. U.S. Bank National Association reserves the rights
to adjust its fees should its duties change under the agreement.

 

ACCEPTANCE FEE:    Waived ADVANCE ANNUAL ADMINISTRATION FEE    Waived
TRANSACTION FEES:    WAIVED Wire Fee:    Check Disbursement:    LEGAL FEES:   
If any, at cost

The Acceptance Fee and the Advance Annual Administration Fee are payable upon
execution of the escrow documents. In the event the escrow is not funded, the
Acceptance Fee and all related expenses, including attorneys’ fees remain due
and payable, and if paid, will not be refunded. Annual fees cover a full year in
advance, or any part thereof, and thus are not pro-rated in the year of
termination. All other fees, if any, will be billed to the client in arrears.



--------------------------------------------------------------------------------

Exhibit D

Secured Party

 

  1. Taxpayer Identification Number: [~]

 

  2. Company Representative: The following individual/s is hereby designated as
representative of Secured Party under the Agreement.

 

  Name:  

Donald T. Hurrelbrink

   Specimen Signature:  

/s/ Donald T. Hurrelbrink

  Name:  

Joshua A. Hahn

   Specimen Signature:  

/s/ Joshua A. Hahn

Call-Back designee(s) and phone number:

 

Donald T. Hurrelbrink    651-466-6308       Joshua A. Hahn    651-466-6309      

Depositor

 

  1. Taxpayer Identification Number: [~]

 

  2. Company Representative: The following individual/s is hereby designated as
representative of Depositor under the Agreement.

 

  Name:   

Ross D. Cooper

   Specimen Signature:   

/s/ Ross D. Cooper

  Name:   

Joseph M. Nowicki

   Specimen Signature:   

/s/ Joseph M. Nowicki

Call-Back designee(s) and phone number:

Joseph M. Nowicki

(571) 323-3939